Citation Nr: 0729929	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  02-20 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the veteran is eligible for educational assistance 
benefits under Chapter 30, Title 38, United States Code 
(Montgomery G.I. Bill benefits).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had service in the Marine Corps Reserves from 
June 3, 1998, to November 30, 1998.  It has not yet been 
determined whether his service was active duty service or 
active duty for training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.  The veteran testified before the 
undersigned Veterans Law Judge in May 2007; a transcript of 
that hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to Chapter 30 
benefits (Montgomery G.I. Bill) because he was discharged 
from the Marine Corps due to a service-connected disability.  
Although he enlisted in the Marine Corps Reserves, the 
veteran testified at the May 2007 Board hearing that he 
elected to participate in the Montgomery G.I. Bill program 
while on active duty for the Marine Corps.  A review of the 
current evidence of record demonstrates the veteran injured 
his right hip (femoral neck) during basic Marine Corps 
training.  Effective November 30, 1998, he was discharged for 
temporary retirement and placed on the Temporary Disability 
Retirement List (TDRL).  Following an August 2003 Physical 
Evaluation Board, he received a November 2003 letter 
informing him that he was being discharged from the Marine 
Corps by reason of a physical disability.  He is service-
connected for a stress fracture of the femoral neck, 
effective December 1, 1998.



I. Verification of Type of Service

The veteran has applied for basic educational assistance 
benefits under the provisions of Chapter 30, which provide, 
inter alia, an educational assistance program to assist in 
the readjustment of members of the Armed Forces to civilian 
life after their separation from military service.  38 
U.S.C.A. § 3001 (West 2002).  The program is available to 
individuals who meet certain criteria of basic eligibility, 
including active duty during certain prescribed dates or 
meeting certain other criteria.  38 U.S.C.A. § 3011 (2002); 
38 C.F.R. §§ 21.7040, 21.7042 (2006).  Pertinent to this 
appeal, an individual may establish eligibility for basic 
educational assistance based on service on active duty if the 
individual first became a member of the Armed Forces or 
entered active duty after June 30, 1985, and was discharged 
or released from active duty for a service-connected 
disability.  38 C.F.R. § 21.7042(a) (2006).  For purposes of 
Chapter 30 benefits, active duty does not include active duty 
for training (ACDUTRA).  38 C.F.R. § 21.7020(b)(1)(i)(A) 
(2006).

The RO denied the veteran's claim on the basis that his 
service did not meet the requisite criteria; specifically, 
his service was ACDUTRA, and not active duty.  However, the 
Board concludes that such determination is not supported by 
the current evidence of record.  Rather, the current evidence 
is unclear as to whether the veteran was serving on active 
duty or ACDUTRA for the period from June through November 
1998.  In this regard, the veteran's DD-214 does not 
specifically indicate that the "active duty" listed was 
ACDUTRA service.  Moreover, the veteran's enlistment document 
notes that although he is enlisting in the Marine Corps 
Reserve, he is to report for active duty as a Reservist on 
July 7, 1998.  Finally, the veteran was placed on the TDRL, 
which suggests active duty service.

The Board observes that the RO attempted to obtain the 
veteran's personnel records in September 2003 from the 
National Personnel Records Center (NPRC).  Although most 
military personnel records are housed at NPRC, records for 
members of the Marine Corps who are on the TDRL are housed at 
the U.S. Marine Corps Headquarters, Personnel Management 
Support Branch, in Quantico, Virginia.  Since the veteran was 
still on the TDRL as of September 2003, his records would 
have been in Quantico, Virginia, and not at NPRC.  Seeing as 
these personnel records may contain additional evidence 
pertaining to the issue of whether his service was active 
duty or ACDUTRA, attempts should be made to obtain such 
records from the U.S. Marine Corps Headquarters and NPRC (in 
case they have now been transferred there).

In addition to requesting the veteran's personnel file, the 
Board finds that the appropriate service department should be 
contacted and asked to provide any information regarding what 
type of service the veteran had for the period from June 
through November 1998.

II. Enrollment in the Chapter 30 Benefits Program

38 C.F.R. § 21.7042(f)(1) (2006) provides that an individual 
who, after June 30, 1985, first becomes a member of the Armed 
Forces or first enters on active duty as a member of the 
Armed Forces, may elect not to receive educational assistance 
under Chapter 30.  This election must be made at the time the 
individual initially enters on active duty as a member of the 
Armed Forces.  An individual who makes such an election is 
not eligible for educational assistance under Chapter 30 
unless he or she withdraws the election as provided in 
paragraph (c) of this section or in Sec. 21.7045(b) or (c) of 
this part.  

Also pertinent to this appeal, any individual enrolled in the 
Chapter 30 benefit program will have their basic pay reduced 
by $100 for each of the first 12 months that the individual 
is entitled to basic pay, or, if the individual does not 
serve 12 months, it shall be reduced by $100 for each month 
that the individual is entitled to basic pay.

The veteran testified at the May 2007 Board hearing that he 
elected to participate in the Chapter 30 benefits program 
while at basic training.  He also indicated that he recalled 
seeing the $100 deduction referred to above on his pay stubs.  
Unfortunately, he no longer has copies of his pay stubs from 
service as they were destroyed in Hurricane Katrina.  He also 
does not have a copy of an election/enrollment form regarding 
his participation in the Chapter 30 benefits program.  As 
such evidence directly addresses the issue of whether he was 
enrolled in the Chapter 30 benefits program, appropriate 
attempts should be made to obtain it.  Specifically, the 
veteran's pay information should be requested from the 
Defense, Finance and Accounting Service (DFAS), and any 
election/enrollment form should be requested from appropriate 
sources, including the applicable service department and 
Department of Defense (DOD).

Accordingly, the case is REMANDED for the following action:

1.  Obtain appropriate evidence which 
clarifies whether the veteran's period of 
service from June 3, 1998, to November 30, 
1998, was active duty or active duty for 
training (ADT/ACDUTRA).  Attempts to 
clarify this period of service should 
include requesting the veteran's entire 
personnel file from the NPRC and the U.S. 
Marine Corps Headquarters, Personnel 
Management Support Branch, in Quantico, 
Virginia.  The appropriate service 
department should also be contacted and 
asked to provide any information regarding 
this period of service.

2.  Obtain any election/enrollment form 
pertaining to the veteran which may 
indicate his participation in the Chapter 
30 benefits program.  Attempts to obtain 
such evidence should include requests to 
the appropriate service department and the 
Department of Defense (DOD).

3.  Request the veteran's entire pay 
information record from the Defense 
Finance and Accounting Service (DFAS).  

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



